Citation Nr: 0508296	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a disability of the left knee, rated as residuals of a 
medial meniscectomy.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right first metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
May 1963.

This matter was initially before the Board in February 1998 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for the disabilities at issue and assigned each a 
noncompensable (0 percent) rating.  The veteran continued the 
appeal after the Philadelphia RO increased the initial rating 
for the left knee disability to 10 percent.  After the Board 
remand in February 1998, the appeal was transferred to the 
jurisdiction of the VA RO in Atlanta, Georgia where it has 
remained.

The Board member who presided at the August 1997 hearing left 
the Board prior to a final decision in the appeal.  The 
veteran accepted the Board's offer of another hearing.  The 
hearing was held at the RO in August 2004 before the 
undersigned Acting Veterans Law Judge, and a transcript of 
the hearing has been associated with the claims file. 

In February 2005 the Board received a copy of correspondence 
from the representative to the RO dated in October 2004 with 
additional medical evidence described as being in support of 
the veteran's "pending appeal" for entitlement to service 
connection for hearing loss.  The Board's appeal locator 
system does not show a notice of disagreement having been 
filed with a May 2004 RO rating decision that denied service 
connection.  The record shows that the veteran was notified 
of the rating decision in June 2004.  In general, a notice of 
disagreement must be filed with the RO that issued the 
decision and must identify the decision and indicate a desire 
to seek appellate review.  38 C.F.R. §§ 20.202, 20.300 
(2004).  Accordingly, the matter is referred rather than 
remanded to the RO for appropriate action.  Cf. Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  On facts found basis, prior to July 19, 2002, the 
residuals of a meniscectomy of the left knee consist of 
arthritis with minimal limitation of motion, no objective 
confirmation of recurrent subluxation or lateral instability 
of the left knee or appreciable functional loss due to pain 
or other pathology. 

2.  From July 19, 2002, the residuals of a meniscectomy of 
the left knee consist of arthritis with appreciable 
limitation of flexion and functional loss due to pain or 
other pathology. 

3.  Neither the former criteria for evaluating ankylosis and 
limitation of motion of the hands and fingers, in effect when 
the veteran filed his claim seeking an increased initial 
rating for his right thumb disability, nor the revised 
criteria, which became effective August 26, 2002, are more 
favorable to the veteran's claim.

4.  Prior to July 19, 2002, there is no objective evidence of 
a gap of greater than 2.5 cm in opposing the thumb and 
fingers or decreased grip strength or confirmed radiographic 
evidence of arthritis or more than intermittent functional 
loss due to pain; the thumb was not ankylosed.

5.  From July 19, 2002, there is no ankylosis of the thumb 
and objectively the gap in opposing the thumb and fingers is 
5.0 cm. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a disability of the left knee prior to July 19, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic 
Code 5010, 5260-5261 (2004).

2.  The criteria for an initial rating of 20 percent for a 
disability of the left knee from July 19, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5010, 5260-
5261 (2004).

3.  The criteria for an initial compensable rating for 
residuals of a fracture of the right first metacarpal prior 
to July 19, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7,  4.10, 4.71a, Diagnostic Codes 5152, 5224 (2002).

4.  The criteria for an initial rating of 10 percent for 
residuals of a fracture of the right first metacarpal from 
July 19, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  
4.10, 4.71a, Diagnostic Codes 5152, 5224, 5228 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the initial VA examination in 1993, the veteran reported 
being employed as a sheet metal worker nearly continuously 
since the early 1960's.  He complained of worse than ever 
left knee pain and of pain, limited motion and locking of the 
right thumb.  The examiner reported the knee was not swollen 
or tender, that the range of motion of the knee was 180-110, 
with no laxity and a mobile patella.  The right thumb was 
described as nontender, with full grip and full range of 
motion.  X-rays were obtained and showed a deformity of the 
first metacarpal at its base from a reaction secondary to 
trauma.  The bony structure of the knee was described as 
within normal limits and there were accessory ossicles along 
the medial and lateral aspect of the joint space.  The 
diagnoses were fracture of the first metacarpal and left 
knee, postoperative meniscectomy.

A VA clinical record dated in late 1993 referred to 
degenerative joint disease of the left knee and weakened 
right thumb.  His hearing testimony in March 1994 directed to 
the thumb mentioned weakness that interfered with cutting 
work and that he recently used a brace.  As for the knee, he 
mentioned aching, stiffness and giving out when he climbed 
ladders, some swelling, and he stated the he did not use a 
brace.

A private medical evaluation in January 1994 noted the 
veteran complained of a more painful left knee and right 
thumb over time.  Regarding the right hand, the examiner 
reported no evidence of neurovascular compromise, an enlarged 
and tender CMC joint, and what appeared to be a deformity of 
the metacarpal that prevented full abduction of the joint and 
resulted in hyperextension of the joint that was apparent in 
the pinch maneuver.  There was no atrophy appreciated.  An X-
ray was read as showing early degenerative changes of the MP 
and CMC joints of the first ray.  

Regarding the left knee, the examiner reported a full range 
of motion except for the last three degrees of terminal 
extension, medial joint line tenderness, no quadriceps 
atrophy, no effusion, no instability and a well-healed 
incision.  The veteran was intact neurologically, and intact 
distally for pulses.  An X-ray was read as showing early 
narrowing of the medial compartment and periarticular 
calcifications.  

The examiner's impression was that the veteran's left knee 
pain was typical of a post meniscectomy knee and that he 
probably suffered from secondary degenerative changes.  
Regarding the right thumb, the right upper extremity seemed 
somewhat compromised and over time the lack of full abduction 
caused a hyperextension-type deformity of the joint.  This 
would be expected to result in early fatigue and/or weakness 
and pain that seemed to worsen over time in his heavy line of 
work.  The physician recommended a thumb abduction splint, as 
it might help with work-related activities.

The VA examiner in August 1996 noted complaints of right hand 
weakness and pain that interfered with workplace activity.  
The examiner reported tenderness of the proximal metacarpal 
phalangeal joint, no evidence of swelling, full grip, flexion 
to within 0.5 cm of the transverse fold of the palm, and no 
other symptoms other than occasional pain in the thumb base 
secondary to over exertion.  The veteran had complete grip 
strength.  The X-ray noted previously reported deformity. 

The VA examination of the left knee in March 1997 noted the 
complaint of increasing flare-ups and swelling and report of 
instability.  The examiner reported no evidence of swelling 
or deformity, flexion 90 degrees and full extension, no 
evidence of instability, and about 15 percent evidence of 
fatigability on testing. The impression was chronic 
degenerative disease of the left knee joint, decrease in 
range of motion by about 20 degrees and 10 percent in 
fatigability of the knee joint.  

On rehearing in 1997 the veteran again reported right hand 
weakness and pain and noted he left his previous employment 
when the shipyard closed.  His Board hearing testimony in 
1997 was consistent with complaints made on recent VA 
examinations and prior hearing testimony. 

An examination of the right thumb and the left knee in 
October 1998 noted complaints principally, pain weakness and 
instability, as he previously reported.  Right-handedness was 
confirmed and it was reported he was out of work since 1994.  
The veteran stood and walked without difficulty.  The 
examiner reported there appeared to be a full range of motion 
lacking may be only five degrees of flexion, full extension, 
no swelling or effusion, minimal crepitus, some tenderness, 
no bony deformity, and that quad strength appeared quite 
good.   

Regarding the right thumb, the veteran complained of 
tenderness at the base but there was full range of motion, 
normal pulses and sensory examination, grip strength appeared 
normal and there was no crepitus.  X-rays were obtained.  The 
impression was status pots meniscectomy with mild 
degenerative changes, and old healed fracture of the right 
first metacarpal.

The examiner opined that the veteran had a 10 percent 
impairment of the left knee due to loss of the medial 
meniscus and early degenerative changes. The examiner did not 
feel there was any impairment of the right hand as a result 
of the fracture.  The examiner added that there would be no 
significant impairment of functional ability with flare-ups.

Private medical records beginning in 1997 show a physical 
examination in October 1999 unremarkable for the left knee 
and the right thumb.  An MRI of the left knee in March 2001 
was read as showing moderately severe degenerative changes 
and clinical data of left knee swelling.  A corresponding 
clinical report noted bilateral knee pain more on the left 
with mild swelling on the left, a lot of crepitation, no 
tenderness, and no restriction of range of movement.  The 
impression was osteoarthritic left knee pain.  The veteran 
was seen the next month for several problems including the 
left knee and reportedly he seemed to be doing really well. 

The records contain an evaluation examination of the left 
knee early in May 2001, reportedly after onset of swelling 
several weeks earlier.  The report noted low-grade effusion, 
that he lacked 5 degrees of full extension and had 120 
degrees flexion, and was mildly tender over the medial 
femoral condyle and medial joint line.  The collaterals were 
reported as stable, the anterior drawer and tibia step-off 
negative, with grossly intact sensation and pulses.  Recent 
X-rays were reviewed.  The impression was left knee ruptured 
Baker's cyst with proximal leg swelling, and left knee 
osteoarthritis and possible medial meniscus tear.  

He was seen again in May 2001 with left knee pain and 
examination showed mild swelling, some crepitus and good 
range of movement.  Follow-up evaluation later in May 2001 
noted significant decrease in swelling from medication, much 
less pain and minimal effusion, and a well-healed 
meniscectomy scar.  The range of motion was reported as -5 to 
full flexion, and there was minimal tenderness.  He was 
encouraged to do without a knee sleeve and he could resume 
activities as tolerated.  Subsequent reports through December 
2001 contain no reference to the left knee or the right 
thumb.  

On a VA examination in July 2002 he complained of pain and 
limited use of the right thumb, and regarding the left knee, 
locking and giving out pain with walking, climbing stairs and 
with every day use.  Reportedly he was a retired sheet metal 
worker since 1998.  The examiner reported no evidence of 
abnormal weight bearing.  The veteran was able to pick up a 
piece of paper and tear it with the right hand with slight 
difficulty and tie shoelaces without difficulty.  When he 
made a fist, the distance to the median transverse fold was 
6.0 cm versus 5.0 cm on the right.  Thumb radial abduction 
was 60 degrees, palmar abduction 50 degrees, MP and IP 
flexion 60 degrees.  The examiner stated there was no 
ankylosis of the thumb.

The examiner reported the left knee range of motion was 
flexion 140 and extension 0, with pain at -20.  The Drawers 
test was normal, the McMurray's slightly positive to the 
medial aspect of the knee.  The examiner reported that pain 
was the only factor on movement and the examiner reported no 
evidence of fatigue weakness, lack of endurance or 
incoordination.  Recent radiology findings for the left knee 
and the right thumb were reported.  The diagnoses for the 
left knee were left knee meniscetomy residuals with 
degenerative changes and fracture fragments versus 
Pelligrini-Stieda calcification per radiology.  For the right 
thumb the diagnosis was residual fracture of the right first 
metacarpal with deformity of the first metacarpal bone.

The examiner commented that in view of the veteran's 
complaints of increased symptoms of the left knee, and based 
on the examination findings and his use of Vioxx for pain and 
stated history of his leg giving out without notice, it was 
perhaps as likely as not that the veteran had an increase in 
his condition.  The examiner stated the condition might well 
present itself with worsening in view of the aging of the 
disease process as well as continual use. 

At the Board hearing in August 2004, the veteran complained 
the knee was unstable and painful and that he had difficulty 
with motion on flare-ups and when standing.  He did not wear 
a brace and he mentioned treatment.  He stated that his thumb 
hurt, that it was deformed and swelled occasionally and 
throbbed at times.  The file was held open for 60 days (p. 
13) for the submission of evidence.  
 



Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of an initial rating rather 
than a claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2004), which is distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Fenderson v. West, 
12 Vet. App 119 (1999) is applicable.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, at 126-128, the United States Court of Appeals 
for Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

However, the CAVC has held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for under the 
pertinent Diagnostic Code.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  

A 20 percent rating is provided for moderate disability and 
a 30 percent rating is provided for severe disability.  38 
C.F.R. § 4.71a, Code 5257 (2004).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2004).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2004).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2004).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2004).  See also 38 C.F.R. § 4.71, Plate II 
(2004) which specifies that normal flexion and extension of 
a knee is from 0 to 140 degrees.  

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

The applicable rating criteria for motion of the fingers, was 
amended effective August 26, 2002.  64 Fed. Reg. 48,785 (Jul. 
26, 2002).  Under the pre-amendment version, prior to August 
26, 2002, the criteria for evaluation of limitation of motion 
or ankylosis of single digits or combinations of the hands of 
the hand was set forth under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5224-5227 (2002).  Explanatory notes 
provided specific directions on evaluating limitation of 
motion or ankylosis of single and multiple digits, 
determining whether ankylosis is favorable or unfavorable, 
and evaluating combinations of digit amputations at various 
levels or any combination of digit amputation, ankylosis, or 
limitation of motion of the digits. Those notes, in pertinent 
part, provided that: (1) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. (2) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits. 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5224- 5227 (2002).

Unfavorable ankylosis of the thumb of the major or minor hand 
was rated as 20 percent disabling when ankylosis was 
unfavorable and favorable ankylosis was rated as 10 percent. 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5224 (2002).  

Under the amended regulation, explanatory notes set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5216-5230 
(2003) provide that evaluation of ankylosis of the thumb will 
be as follows:  (i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through the proximal phalanx.  (ii) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the carpometacarpal or interphalangeal joint is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  (iv) 
If only the carpometacarpal or interphalangeal joint is  
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  Unfavorable ankylosis of the thumb of the major 
or minor hand is rated as 20 percent disabling and favorable 
ankylosis is rated as 10 percent. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2003).  

Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004).

Under Code 5010, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010, (2004).  Degenerative arthritis 
is rated under Code 5003 on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2004).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2004).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the September 1993, August 1994, May 
1997 and June 1997 rating decisions, the December 1993 
Statement of the Case, August 1994, November 1996 and 
February 2003 Supplemental Statements of the Case (SSOC), 
collectively, cite the law and regulations that are 
applicable to the appeal and explain why the RO denied each 
of the claims.  The most recent supplemental statement of the 
case, dated in February 2003 included the revised rating 
criteria for finger disabilities although it did not set 
forth the extensive text of the VCAA regulations.  

In addition, in June 2002, the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA as it applied to the 
matters at had and an unrelated issue.  The letter advised 
him generally that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  There was also a "VCAA attachment" that was 
undoubtedly a supplement to the notice and assistance 
information provided in the body of the letter. 

The Board would note that the June 2002 letter was not 
legally sufficient under the statutory requirements then in 
effect to the extent that it requested a 60-day reply and 
did not adequately explain that the veteran had a full year 
in which to submit the requested information or evidence.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, replacing and withdrawing Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before June 2002, the date the veteran was 
provided notice of the VCAA.  In the present case, since the 
VCAA notification letter was not sent to the veteran before 
the AOJ adjudication that led to this appeal, the timing of 
the notice does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini.  However, the CAVC 
in Pelegrini has left open the possibility that a notice 
error may be found to be non-prejudicial to a claimant. 

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  All the 
VCAA requires is that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).   

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the issues on appeal were 
reviewed and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Indeed, he has 
had two Board hearings and multiple hearings in this matter 
before RO personnel.  Therefore, not withstanding Pelegrini, 
to decide the appeal at the present time does not result in 
prejudice to the veteran.   

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 

(2) inform the claimant about the information and evidence 
that VA will seek to provide; 

(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and 

(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's June 2002 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  In addition, he was asked to 
complete and return the VCAA attachment in order that the RO 
could develop the claim in light of any information specified 
as the attachment was mentioned in the section of the notice 
letter that discussed what he could do to help with the 
claim.  Furthermore there was also discussion regarding the 
duty to assist and VCAA generally at the recent Board hearing 
(T 11-14). 

Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has undergone VA examinations to 
provide information regarding the current status of the 
disabilities at issue.  

VA treatment reports have been obtained and associated with 
the claims file.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  
Private treatment records were submitted and the veteran has 
received several examinations to provide a record that would 
support an informed decision.  As noted previously, the 
record remained open so that certain evidence discussed at 
the hearing could be obtained through the veteran's efforts.  
The Board also offered assistance.  However this evidence, or 
any other relevant evidence, was not submitted and the only 
correspondence was unrelated to the matters at hand.  No 
further assistance of the Board was sought to obtain records.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf. 


Increased Initial Evaluations

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The service-connected left knee disability related to 
meniscectomy was initially rated noncompensable under 
Diagnostic Code 5257 and it was subsequently changed to 5003-
5257 with the initial 10 percent rating.  At the Board 
hearing in 1997 he sought a 20 percent evaluation for the 
knee and he claims limited use from interference with 
standing, walking, and weight bearing.

The disability rating under Diagnostic Code 5257 contemplates 
recurrent subluxation or lateral instability, and Diagnostic 
Code 5003 evaluates arthritis-based limitation of motion.  
The 10 percent rating in effect for the left knee is not the 
highest rating assignable under either scheme and the Board 
need not look to another applicable code for the purpose of a 
rating by analogy.  

The Board will note the potential applicability is Diagnostic 
Code 5256 pertaining to ankylosis (complete bony fixation), 
but must point out that no examiner has identified ankylosis 
and clearly the record supports the conclusion that he does 
not have ankylosis of the knee.  Such disorder has not been 
shown on VA examinations or mentioned in the extensive record 
of private treatment.

Alternatively, a determination must be made as to whether a 
separate rating based on instability in addition to 
limitation of motion due to arthritis is warranted, as the 
representative has directly asserted the application of 
separate evaluations to the veteran's case.  In considering 
whether separate ratings based on limitation of motion and 
instability are warranted, it is relevant that under the 
rating schedule, unless otherwise provided, all disabilities, 
including those resulting from a single disease entity, are 
to be rated separately unless they constitute the same 
disability or the same manifestations.  See 38 C.F.R. 
§§ 4.14, 4.25 (2003).  It must therefore be determined 
whether any of the symptomatology is duplicative of or 
overlaps with other symptomatology; the veteran is entitled 
to separate ratings where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  To reiterate, the General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003 (or Diagnostic Code 5010, 
which incorporates the Diagnostic Code 5003 criteria), 
provided that:  

[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  

In the present case, neither subluxation nor instability is 
shown objectively in VA examination reports or in the private 
clinical records.  Although he reports giving way of the 
knee, no evaluation has confirmed an unstable knee or 
identified recurrent subluxation or lateral instability which 
are the elements needed to sustain the separate evaluation 
under Diagnostic Code 5257.  Thus he does not manifest the 
elements needed to warrant a separate evaluation under 
Diagnostic Code 5257.

Turning to the evaluation for the knee predicated on 
limitation of motion, the record shows that the veteran does 
in fact have some degree of limitation of motion of the knee, 
albeit minimal.  For example most recently measured it was 
0 degrees of extension to 140 degrees of flexion which 
corresponds to the normal range of motion of the knee.  See 
38 C.F.R. § 4.71, Plate II.  None of the earlier examinations 
shows limitation of flexion or extension that would be 
compensable without resorting to the special rules for rating 
arthritis-based limitation of motion.  See for example, 
VAOPGCPREC 9-98.  Thus the limitation of motion is not of 
such degree as to meet the criteria for a 0 percent rating 
under Code 5260 or 5261; consequently, a separate rating 
based on limitation of motion cannot be assigned.  As a 
result, there is no basis for assignment of separate ratings 
under Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, for disability of 
the right knee joint.  VAOPGCPREC 9-04.  Furthermore even if 
the limitation of extension was not compensable under 
Diagnostic Code 5261, the arthritis-based rating for the 
limited but noncompensable flexion of the knee joint already 
takes advantage of that rating as it is a rating for the 
joint involved not the plane of motion affected.  Thus to 
consider a separate 10 percent evaluation on that basis for a 
limitation of extension where it is already awarded for 
limitation of flexion of the same joint would appear to be a 
clear example of prohibited pyramiding.  

In the present case, arthritis of the left knee is documented 
in the record by X-ray evidence, and there is ample evidence 
of painful motion.  Diagnostic Code 5003 permits the 
assignment of a 10 percent rating for each major joint 
affected by noncompensable limitation of motion.  
Accordingly, on a facts found basis there is a proper basis 
for the current assignment of a 10 percent rating in effect 
for arthritis based on painful motion for the entire initial 
rating period.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the 10 percent rating assigned herein for 
arthritis based on painful limitation of motion under 
38 C.F.R. § 4.59 is the maximum rating assignable on the 
basis of functional impairment due to pain.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable only 
where the assignment of a rating is contingent on limitation 
of motion alone.  

Where the code does not depend on limitation of motion, such 
as with Diagnostic Code 5257, these provisions do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Hence, no 
increase in the rating for functional impairment other than 
limitation of motion under Diagnostic Code 5257 can be 
assigned.  Other than the veteran's assertion of added 
functional loss, the VA examiner in 1997 estimated an 
additional 20-degree loss of motion and 10 percent increase 
in fatigability.  However, the most recent VA examiner noted 
no evidence of fatigue, weakness, incoordination or lack of 
endurance and that pain was the only factor on movement.  

For the most part his consistently voiced complaints 
regarding the knee weakness, etc. have not been borne out 
objectively as reflected in the initial VA examination in 
1993, reexamination in January 1994 and October 1998, in 
addition to the most recent evaluation.  The examiner in 1996 
felt the veteran had a 10 percent impairment of the knee.  So 
other than brief exacerbation of knee symptoms in March 1997 
and as shown in private records in May 2001, his overall knee 
function objectively has been fairly consistent with no 
appreciable added functional impairment to minimal limitation 
of flexion and extension.  However, the VA examiner in July 
2002 felt that an increase was likely in view of the 
examination findings and reported complaints as well as the 
use of certain medication.  Thus on a facts found basis the 
Board finds that the 10 percent evaluation should be 
maintained to July 19, 2002 and from that date the record 
does support a staged rating of 20 percent for that portion 
of the appeal period based on factors supporting increased 
impairment the examiner described.   

Regarding the right thumb (major), effective August 30, 2002, 
VA amended the rating schedule for evaluating ankylosis and 
limitation of motion of the hands.  The Board notes that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422  
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.   
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179  
(2004).

The RO has rated the service-connected disability by analogy 
to unfavorable ankylosis of the right thumb under Diagnostic 
Code 5224.  Under the former regulation, a maximum rating of 
20 percent was available under this code for unfavorable 
ankylosis, a 10 percent evaluation is provided for favorable 
ankylosis.  In addition, a note following former Diagnostic 
Code 5224 stated that extremely unfavorable ankylosis was to 
be rated as amputation under Diagnostic Codes 5152.  
Limitation of motion within 5.1 cm (2 inches) of the median 
transverse fold would be rated as favorable ankylosis. 

The amended provisions added a note after Diagnostic Code 
5224 requiring that consideration be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendment added new Diagnostic 
Code 5228, which provides criteria for evaluating limitation 
of motion in the thumb, which states that where there is a 
gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches a 10 percent rating is assigned.  Where that gap 
is more than two inches a 20 percent rating is assigned.

The veteran sought at least a 10 percent based on lacking 
full use and amount of pain.  At the Board hearing in 1997 he 
stated that he was seeking a 10 percent for the right thumb.  
His evaluation is predicated on limitation of motion, 
accordingly, the criteria of 38 C.F.R. §§ 4.40, 4.45 are 
applicable to the veteran's case.  The initial VA examination 
showed no limitation of motion, no reference to pain on 
motion and full grip that together would support no more than 
a 0 percent evaluation.  However, the private examiner in 
January 1994 noted some limitation of motion and 
hyperextension and opined that this would produce early 
fatigue and weakness or pain that would worsen with work.  
The VA examiner in 1995 reported essentially the same 
findings as on the initial examination but did concede pain 
secondary to over exertion.  On the other hand, the VA 
examiner in 1997 felt there was no impairment objectively and 
no significant functional impairment with flare-ups.  Thus 
overall, the evidence favors the 0 percent evaluation based 
on these examinations in light of the several reports showing 
no limitation of motion or functional impairment such as 
decreased grip strength and no confirmed radiographic 
evidence of arthritis versus the single report of limited 
motion although the examiner did not indicate whether the 
limitation corresponded to the rating scheme criteria.  

Interpreting the July 19, 2002 examination liberally leads 
the Board to conclude a 10 percent evaluation is warranted on 
a facts found basis from that date as the limited opposition 
of the thumb and fingers (the distance) was 5.0 cm to the 
median transverse fold which places the limitation between 
2.5 and 5.1 cm which corresponds to a 10 percent evaluation 
under Diagnostic Code 5228.  Under the former criteria it 
would meet the criteria for rating as favorable ankylosis 
which provided a 10 percent evaluation.  

As to the other discussed applicable rating criteria, where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus for the period of the appeal prior to July 18, 
2002 the evidence preponderates against the claim but based 
upon the July 2002 examination there is an approximate 
balance of the evidence to find a staged rating warranted 
from the date of examination.  



Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left knee and right thumb 
disabilities.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee meniscectomy prior to July 19, 
2002, is denied.

Entitlement to an initial evaluation of 20 percent for 
residuals of a left knee meniscectomy from July 19, 2002, is 
granted subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial compensable evaluation for fracture 
of the right first metacarpal prior to July 19, 2002, is 
denied.

Entitlement to an initial evaluation of 10 percent for 
residuals of fracture of the right first metacarpal from July 
19, 2002, is granted subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


